DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1–9 are pending in the present application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendments
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted. 
Response to Arguments
Applicant’s arguments on pages 7-8 of the Remarks filed on March 24th, 2021, with respect to the rejection of independent claim 1 under 35 USC §103(a) in view of Koch, Yamaoka, and Sugino have been fully considered but are unpersuasive.
Applicant asserts on page 7 that Koch “only discloses metals made of an alloy of uranium and plutonium. The only context in which Koch discloses the existence of zirconium is as a diluent in which the fuel elements are disposed. Koch simply does not disclose a metal fuel formed of an alloy of U-Pu-Zr.”.
Applicant appears to assume that a diluent is not part of a fuel composition. The Office respectfully disagrees. Koch states at Col. 6 ll. 38-45,
It will be noted that the fuel region contains between about 3 to 10% volume of thermally fissionable material, and between about 20 to 30% by volume of a diluent. The diluent to be chosen should be the one that forms a desirable product upon a neutron irradiation, or has a relatively high fast fission cross section, or forms a metallurgically satisfactory alloy with the thermally fissionable component of the alloy. (Emphasis Added).

Therefore, Koch explicitly states that the diluent (from Col. 4 ll. 57-65 possibly comprising zirconium) may form an alloy with the fissionable material, namely uranium and plutonium.
Applicant further asserts that Yamaoka fails to teach the other metal fuel is formed of an alloy of uranium and zirconium. However, Yamaoka was not used to teach the possibility of an alloy but rather was used to teach that a blanket fuel may comprise uranium and zirconium. Koch already teaches an alloy of a metal fuel comprising uranium and zirconium in a fuel region. Applicant has not defined the blanket region in the claim other than that it is a peripheral fuel region circumferentially arranged on an outer periphery of the core fuel region. Therefore one of ordinary skill in the art would have been able to modify the core fuel region to comprise the same fuel without the plutonium and/or transuranium element in the periphery given the suggestion by Yamaoka to create a blanket of uranium and zirconium. 
 For these reasons, Applicant’s arguments were found unpersuasive and the same prior art is used to reject the claimed invention.
The Office notes that there are unclaimed differences between Applicant’s Fig. 1 and Koch’s Fig. 5, for example core fuel assemblies are at the center of Applicant’s core whereas a blanket is at the center of Koch’s core. It is suggested to add further details such as these to claim 1 to distinguish over the combination with Koch.

Claim Rejections - 35 USC § 103
Claims 1–4 and 7–9 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard Koch*, US Patent 2870076 A (hereinafter “Koch”) in view of Mitsuaki Yamaoka et al*, JP 2000019280 A (hereinafter: “Yamaoka”), and further in view of Kazuteru Sugino et al*, JP 2006226905 A (hereinafter “Sugino”). Note: paragraph citations refer to the English translations provided.	*previously cited	
Regarding claim 1, Koch discloses a core of a fast reactor, comprising: 
a core fuel region in which core fuel assemblies loading a metal fuel are collectively arranged on a central region in a radial direction of the core; (Koch Fig. 5 fuel region 202; Col. 12 ll. 64-75)

    PNG
    media_image1.png
    369
    417
    media_image1.png
    Greyscale

(Fig. 5 central blanket region 200) and 
an outer peripheral blanket fuel region in which the blanket fuel assemblies are circumferentially arranged on an outer periphery of the core fuel region, (Fig. 5 regions 204/206) wherein 
the metal fuel is formed of a U-Pu-Zr alloy or an alloy of U, Pu, a transuranium (TRU) element other than Pu, and Zr, (Col. 4 ll. 57-73, Col. 5 ll. 12-40: “the fuel section 62 comprises a plurality of fuel elements 65, each element containing a quantity of fissionable isotope, such as U-235, Pu-239 or U-233, in a suitable form, such as a metal or a salt, and disposed in a suitable diluent, such as U-238, thorium, and zirconium”. From Col. 6 ll. 38-45, the diluent such as zirconium may form an alloy with the fissionable isotopes such as uranium and plutonium)
the other metal fuel is formed of an alloy of U, and (Col. 4 ll. 57-73, Col. 7 ll. 33-49: U-238 may be used in the blanket sections 63 and 64).
However Koch fails to teach the other metal fuel may also contain Zr.
Yamaoka teaches an analogous nuclear reactor having a core fuel region and a plurality of blankets 2b,3b,5b, (Fig. 21B), 
wherein the outer metal fuel comprises an alloy of U-Zr (Yamaoka Figs. 1, 4; para. 61: “the inner core blanket 2 of depleted uranium and the zirconium hydride 20 are arranged in a mixed manner above the core fuel”- the blanket regions comprise zirconium as well as depleted uranium)

    PNG
    media_image2.png
    131
    250
    media_image2.png
    Greyscale

Given Koch’s teaching of an alloy of uranium and zirconium in the core fuel, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply the known technique taught by Yamaoka of also comprising zirconium in the blanket fuel. According to Yamaoka para. 13-17, this will help to flatten out the power density which will help to achieve a negative coolant void coefficient and ensure a thermal margin. In addition, Koch Col. 13-14 cites the need to optimize content in fuel and blanket regions.
However, Koch and Yamoka fail to teach the Zr content of the other metal fuel is lower than the Zr content of the metal fuel.
Sugino teaches an analogous fast reactor core that uses U-Pu-Zr fuel, and a plurality of “blanket” regions consisting of different fuel content, wherein,
the Zr content of the other metal fuel is lower than the Zr content of the metal fuel (Sugino para. 14-15: “the outer core region (the periphery of the reactor) is composed of fuel with higher heavy metal density… The heavy metal density is proportional to the fuel smear density and increases as the Zr content decreases”- the weight of uranium per unit volume of fuel increases from the central fuel assemblies 21c toward the outer fuel assemblies 21a, therefore the zirconium content decreases toward the outer “blanket” fuel assemblies).
It would have been obvious to one of ordinary skill to apply the known technique taught by Sugino of decreasing a Zr content in an outer fuel area, which would have included a blanket, to the reactor core of Koch. 

Regarding claim 2, Koch modified by Yamaoka and Sugino discloses the core of a fast reactor according to claim 1, wherein the inner blanket fuel region is configured to include a first inner blanket fuel region 200 arranged on an inner side in the radial direction of the core 202 and a second inner blanket fuel region 204 arranged on an outer side in the radial direction of the core (see Koch Fig. 5).

Regarding claim 3, Koch modified by Yamaoka and Sugino discloses the core of a fast reactor according to claim 1, wherein the Zr content of the metal fuel is 10% by mass, and the Zr content of the other metal fuel is 6% by mass (Sugino para. 19: “the Zr content in the inner core and the outer core is 10% by mass and 6% by mass, respectively”- the variation in Zr content between inner and outer core corresponds to that of the core and outer blanket fuels, respectively). As previously stated in reference to claim 1, this would have been obvious because according to Sugino para. 11, this will help to flatten power density).

Regarding claim 4, Koch modified by Yamaoka and Sugino discloses the core of a fast reactor according to claim 1, the core further comprising: control rod assemblies loading a neutron absorption material, wherein the control rod assemblies are arranged on the inner portion of the core fuel region and are not arranged on the periphery of the inner blanket fuel region (Koch Fig. 5; Col. 12 ll. 67-71: “A plurality of control rods 208 are symmetrically spaced in the outer periphery of the core 202”- the control rods are shown arranged on the inner portion of the core fuel region 202 and not on the periphery of the inner blanket 200).

Regarding claim 7, Koch modified by Yamaoka and Sugino discloses the core of a fast reactor according to claim 1, wherein in the core fuel assembly, a upper axial blanket fuel including the other metal fuel is further loaded vertically above the loaded metal fuel in a core axial direction and a lower axial blanket fuel including the other metal fuel is further loaded vertically below the loaded metal fuel in the core axial direction (Koch Fig. 6; Col. 4 ll. 57-60: upper and lower axial blanket fuels 64 and 63 are respectively loaded vertically above and below the metal fuel 62).

Regarding claim 8, Koch modified by Yamaoka and Sugino discloses the core of a fast reactor according to claim 7, wherein the length of the other metal fuel loaded in the fuel element constituting the blanket fuel assembly in the core axial direction is shorter than the total length of the metal fuel loaded in the fuel element constituting the core fuel assembly and the lower axial blanket fuel in the core axial direction (Yamaoka Figs. 3-4; para. 34-36: the length of the other metal fuel 1 in fuel assembly 8 is shorter than the total length of the metal fuel 1 and the lower axial blanket fuel 4 in of fuel assembly 7, corresponding to zones 6 and 5, respectively, of Fig. 2).
It would have been obvious to one of ordinary skill in the art to have a lower height of other metal fuel in the blanket fuel assembly with respect to that of the core fuel assembly. According to Yamaoka para. 39-40, having different fuel heights helps to optimize the amount of coolant and helps to optimize the conversion rate.  

Regarding claim 9, Koch modified by Yamaoka and Sugino discloses the core of a fast reactor according to claim 1, the core further comprising: an axially upper shielding region in which neutron shieldings are arranged vertically above the core fuel region, the inner blanket fuel region, and the outer peripheral blanket fuel region in the core axial direction in a sealed manner (Koch Figs. 1-3; Col. 8 ll. 24-41: the reactor 39 is surrounded by a shield 56 on all sides. In addition, a reflector 57 also acts as a lateral shield in a radial direction; a lid 58 and a shield 56 are shown vertically above the core and blanket regions); an axially lower shielding region in which the neutron shieldings are arranged vertically below the core fuel region, the inner blanket fuel region, and the outer peripheral blanket fuel region in the core axial direction in a sealed manner (Figs. 1-2: the shieldings 56 extend below as shown); and a radial shielding region in which the neutron shieldings are circumferentially arranged on an outer periphery of the outer peripheral blanket fuel region in the radial direction of the core (Figs. 1-3: the shieldings 56 extend radially as shown).
Claims 5–6 are rejected under 35 U.S.C. 103 as being unpatentable over Koch in view of Yamaoka and Sugino, and further in view of Linton Lang, US Patent 3658644 A (hereinafter “Lang”).
Regarding claim 5, Koch modified by Yamaoka and Sugino discloses the core of a fast reactor according to claim 1, however they fail to teach a diameter of a blanket fuel element is larger than the diameter of a fuel element.
Lang in Fig. 1 teaches an analogous fast breeder reactor comprising fuel elements 11 and blanket fuel elements 13 and 14,

    PNG
    media_image3.png
    297
    292
    media_image3.png
    Greyscale

wherein the diameter of a fuel element constituting the blanket fuel assembly is larger than the diameter of a fuel element constituting the core fuel assembly (Lang Fig. 1; Col. 1 ll. 39-45: note the diameter of fuel elements 11 is smaller than that of blanket fuel elements 13 and 14).
It would have been obvious to one of ordinary skill to have applied the known technique of a larger blanket fuel element diameter than that of the fuel element to the base reactor core of Koch modified by Yamaoka and Sugino. The diameter of different fuel elements is normally varied to optimize cooling in the reactor and to improve control of the reactions.

Regarding claim 6, Koch modified by Yamaoka and Sugino, and Lang discloses the core of a fast reactor according to claim 5, wherein the diameter of the fuel element constituting the blanket fuel assembly of the outer peripheral blanket fuel region is larger than the diameter of the fuel element constituting the blanket fuel assembly of the inner blanket fuel region (Lang Fig. 1: the diameter of the outer blanket fuel assembly region 14 is shown larger than that of the inner blanket fuel region 13). This would have been obvious to one of ordinary skill in the art, again as previously stated regarding claim 5, to optimize cooling and control of the reactor core.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646